Citation Nr: 1756539	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-31 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his son




ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to March 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

A Notice of Disagreement was received in October 2012.  In September 2013, a Statement of the Case was issued, and, in November of that year, the Veteran filed his substantive appeal (via a VA Form 9).

In September 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.

In December 2015, the Board remanded the claims on appeal for additional development and the case now returns for further appellate review.     

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.


FINDINGS OF FACT

1.  Bilateral hearing loss is not attributable to service.

2.  Tinnitus is not attributable to service.  
CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in or aggravated by active service and bilateral sensorineural hearing loss may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2.  Tinnitus was not incurred in or aggravated by active service and tinnitus may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).




II. LEGAL CRITERIA

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Organic disease of the nervous system such as sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear-cut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a Veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran had in-service audiological evaluations during service in June 1969 and February 1973 at which time auditory thresholds were recorded.  It is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units.  For service audiological evaluations conducted prior to January 1, 1967, VA protocol is to assume the ASA standard was used.  For service audiological evaluations conducted between January 1, 1967 and December 31, 1970, VA protocol is to consider the data under both ASA and ISO-ANSI standards, which ever is more beneficial to the Veteran. For service audiological evaluations conducted after December 31, 1970, VA protocol is to presume the ISO-ANSI standard was used. As such, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:
 
Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10

Background

On the Veteran's June 1969 service entrance examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows (conversion added):




HERTZ



500
1000
2000
3000
4000
RIGHT
(0)15
(-5)5
(-5)5
-
(-5)0
LEFT
(-5)10
(-10)0
(-10)0
-
(35)40

The left ear shows 40 decibels of hearing loss after conversion.  This meets the VA criteria for a hearing loss disability.  The right ear shows no loss of 40 decibels or greater, and at least three of the frequencies are not 26 decibels or greater; therefore, the service entrance examination shows hearing loss for VA purposes on the left ear only.  The Veteran's ears were marked "normal" in the clinical portion of the induction examination.  On the June 1969 Report of Medical History, in response to the question of whether the Veteran had or had now "hearing loss" and "ear, nose, or throat trouble" he responded in the affirmative.  In the elaboration portion of the report, the service examiner clarified that the Veteran was referencing a history of experiencing right side hearing difficulties in connection with a bout of tonsillitis.  

On the February 1973 separation examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

No frequency in the ears are 40 decibels or greater, and at least three of the frequencies are not 26 decibels or greater; therefore, the separation examination does not show a bilateral hearing loss disability.  The Veteran's ears were marked "normal" during the physical portion of the separation examination. 

Post-service, at the September 2011 VA examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
65
85
85
LEFT
20
25
65
85
90

Using the Maryland CNC Word List test, his speech recognition scores were 94 percent in the right ear and 92 percent in the left ear.  The September 2011 VA Examiner also determined that the Veteran currently has tinnitus.  In regard to date of onset of the tinnitus, the examiner noted that the Veteran reported the following:  "Can not say for sure, it's been there a long time."

The examiner opined that the Veteran's hearing loss was less likely than not related to service.  The examiner provided the rationale that the Veteran's hearing evaluation at the time of separation showed hearing sensitivity well within normal limits for all frequencies tested by both ears.  The examiner further found that the Veteran had pre-existing hearing loss.  The examiner noted that the hearing loss had improved in the left ear during the separation examination.  The examiner concluded that based upon the separation examination, "it is apparent that the Veteran's current hearing loss occurred after his military tour."  The examiner also opined that the Veteran's tinnitus is at least as likely as not related to the Veteran's bilateral hearing loss.  

On a November 2013 private audiogram conducted by a private audiologist, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
90
90
95
LEFT
35
40
85
95
105

Speech discrimination testing was not listed as adherent to Maryland CNC guidelines.  A December 2013 medical report from R.M., PA-C. provided diagnoses of sensorineural hearing loss and tinnitus secondary to sensorineural hearing loss.  R.M. provided the following opinion:  "[The Veteran's] severe-profound high frequency SNHL is most likely secondary to noise exposure during his 3 1/2 years in the military especially since there is no family history of SNHL or career noise exposure."

In October 2012, the Veteran submitted a Notice of Disagreement, stating that he wore no ear protection in service, and that he was exposed to heavy levels of noise.  The Veteran stated on his November 2013 VA Form 9 that he believed that his separation examination was inadequate, as he had some hearing loss at his induction examination, had hearing loss and ringing in his ears since he was exposed to artillery and jet noises and competed on the pistol team in service, and subsequently showed hearing improvement during the separation examination.  

The Veteran's spouse submitted a statement dated May 18, 2015, stating that the Veteran had hearing loss since service that has worsened over the years.  The Veteran's son, K.W., also submitted a statement dated May 18, 2015, stating that the Veteran has suffered from hearing loss for the entirety of K.W.'s life, and that he constantly yelled at his father to turn down the television as a child.  The Veteran's son, S.W., submitted a statement, stating that the Veteran had hearing problems since S.W.'s childhood, that the Veteran used to turn the television volume up loudly, that the family had to repeat themselves, and that they bought the Veteran a special head set for the mobile phone to accommodate his hearing impairment. 

In September 2015, the Veteran testified at a videoconference hearing that the ringing in his ears first started in Vietnam when the artillery Priest (a self-propelled artillery vehicle) went off.  The Veteran reported being exposed to weekly artillery barrages which fired off numerous rounds.  The Veteran testified that on his second tour of duty, he worked in an aircraft maintenance unit daily while the helicopter engines were running, sometimes several helicopters at a time for eight to ten hours a day.  The Veteran also reports that he was on the pistol team in service, firing 45, 38, and 22 caliber guns, often with 10 people on the firing line at a time.  The Veteran's son testified that the Veteran came home from Vietnam when he was four of five years old, and that he remembered turning the volume on the television to a very loud volume for the Veteran.  The Veteran's son also testified that the Veteran had difficulty understanding conversation with the other family members.  The Veteran testified that he was a painter after service, and used a brush and a roller to paint, and that his recreational activities included fishing and camping.  

In December 2015, the case was remanded by the Board in order to obtain an addendum medical opinion.  The addendum opinion was submitted in December 2015.  The VA examiner acknowledged that the Veteran was exposed to military noise during service.  The examiner noted that hearing loss for the left ear at the time of enlistment must be considered temporary and improved over time, as was noted and supported by separation hearing evaluation findings.  When addressing the question of whether upward shifts in auditory thresholds during service represented the onset of any current hearing loss, the examiner stated that because the origin/etiology is not known for left ear hearing loss noted at enlistment, opining regarding the relation of any upward shifts in auditory thresholds during service to current hearing loss would be the result of resorting to speculation.  

When the examiner was asked in the addendum to explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent hearing damage to the Veteran, the examiner opined that the normal hearing is supported by clear and convincing evidence as noted on the separation hearing evaluation.  The examiner further noted that there was no supporting evidence that military noise exposure caused permanent hearing loss.  The examiner further noted that based on the Veteran's military occupational specialty, it is conceded that the Veteran was exposed to potentially hazardous noise levels, however, military evidence supports permanent hearing loss cannot be assumed.  In addressing theories of delayed onset of hearing loss, the examiner referenced an 
Institute of Medicine report (2005), which stated that there was an insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  In conclusion, the examiner noted that based on the evidence presented, the Veteran's hearing impairment is less likely as not caused by noise exposure while in the military. 

Analysis

The Veteran contends that his hearing loss and tinnitus are related to acoustic trauma in active duty when he worked in artillery, conducted engine repair, and was on the pistol team during the Vietnam War.  See Hearing testimony, September 2015.  The Veteran was diagnosed with bilateral hearing loss and tinnitus during his September 2011 VA examination.  As such, the Veteran has current diagnoses and meets the first element for service connection.  Noise exposure is substantiated due to the Veteran's military occupational specialties.  This in-service noise exposure meets the second element for service connection, an in-service occurrence.  However, while the record clearly shows the Veteran had in-service noise exposure and a current diagnosis, there is no persuasive medical nexus to support the Veteran's claims for service connection for hearing loss and tinnitus.  

The Board recognizes that the Veteran submitted a private medical nexus opinion; however, as the Board noted in the December 2015 Remand, the opinion is of little probative value because it does not reflect a review and/or an accounting of the Veteran's service treatment records which contain such relevant information as the Veteran's audiometric findings showing the condition of his hearing upon entrance and exit from service.  No supplemental private opinion addressing this defect has been provided.  In contrast, the VA examiners reviewed the Veteran's claims file, performed an examination of the Veteran, and submitted rationales to support the opinion and addendum opinion.  As such, the Board finds that the negative nexus opinions submitted by the VA examiners outweigh the positive nexus opinion submitted by the Veteran's private examiner.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (providing that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating most of the probative value of an opinion comes from its underlying reasoning, not just from mere review of the record, although that, too, has its importance if evidence in the file may affect the underlying basis of the opinion such as by revealing relevant facts).  

Additionally, the Board acknowledges the Veteran's and his family's assertions that his bilateral hearing loss and tinnitus are related to his military service.  The Board acknowledges that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss.  Therefore, the lay opinions could possibly be sufficient to serve as the required nexus for the Veteran's claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  However, determining the precise etiology of the Veteran's hearing loss is not a simple question, as there are conceivably multiple potential etiologies of the Veteran's sensorineural hearing loss.  Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss and tinnitus is not sufficient to outweigh the opinions of the VA experts that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").   Thus, the Board finds that the lay opinions are not entitled to significant weight as compared to the VA opinions, both of which determined that the Veteran's bilateral hearing loss and tinnitus are not related to his service.

The Veteran is not entitled to service connection on a presumptive basis as his bilateral hearing loss did not manifest in service, and the most probative medical evidence shows that the Veteran's tinnitus resulted from the Veteran's hearing loss, which was not credibly shown to have occurred within one year of service.  While the Veteran recently testified that the ringing in his ears began in service, the Veteran previously told the September 2011 VA examiner that he was not sure when the ringing began.  Given the facts that the Veteran's testimony regarding timing is contradictory, and that the VA examiner has greater competence to determine the etiology of such disorders, the Board finds that there is no persuasive evidence of record that shows that the Veteran's hearing loss and tinnitus manifested to a compensable degree within one year after his departure from military service.  38 C.F.R. § 3.303(b).  

Thus, the Veteran's bilateral hearing loss and tinnitus are not attributable to service.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


